DETAILED ACTION
This Office action is regarding Applicant's claims filed 7 March 2022 to a prior Office action.  Claims 1-5, 7-12, 14-19 and 21-23 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-5, 7-12, 14-19 and 21-23 are allowed, as presented on 7 March 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 8 and 15, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [The cited references of Chang et al. (US 2017/0238055 A1), McGregor et al. (US 2014/0358926 A1) and Myllymaki et al. (US 2020/0253542 A1) do not teach the amended and argued language of parsing elements to identify temporal objects generating a reliability score with accuracy of time for the temporal object and updating ranking priority] does not disclose, in combination, the steps in independent claims 1, 8 and 15 of:
“parsing elements of the data stream to identify a temporal object within the data stream and a time presented by the temporal object in the data stream;
generating context data indicating the temporal object and a location of the temporal object; 
generating a record of the temporal object, the time presented by the temporal object, and the context data; 
generating a reliability score for the generated record, wherein the reliability score indicates an accuracy of the time presented by the temporal object; 
storing the generated record and the reliability score in a temporal database; and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/8/2022